Citation Nr: 1748256	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tibial and sciatic nerve peripheral neuropathy of the left lower extremity prior to April 18, 2012, and in excess of 40 percent thereafter until September 13, 2016.

2.  Entitlement to an initial disability rating in excess of 10 percent for tibial and sciatic nerve peripheral neuropathy of the right lower extremity prior to August 28, 2009, in excess of 20 percent thereafter until April 18, 2012, and in excess of 40 percent thereafter until October 3, 2014.
	
3.  Entitlement to an increased rating for loss of use of the right foot prior to September 13, 2016.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded in May 2016 for further development, which has been completed.  In the December 2009 rating decision, service connection for tibial and sciatic nerve peripheral neuropathy of the bilateral lower extremities was granted effective from September 24, 2008, and the RO assigned an initial 10 percent disability rating.

In a February 2017 rating decision, the RO determined that the assignment of the September 24, 2008 effective date was a clear and unmistakable error and assigned an initial 10 percent disability rating for tibial and sciatic nerve neuropathy of the bilateral extremities effective from May 11, 2000, the date VA treatment records first showed a diagnosis of peripheral neuropathy of the bilateral extremities.  In addition, the RO assigned a 40 percent disability rating for the service-connected tibial and sciatic nerve peripheral neuropathy of the left lower extremity effective from April 18, 2012 until September 13, 2016.  The RO also assigned a 20 percent disability rating for the service-connected tibial and sciatic nerve peripheral neuropathy of the right lower extremity effective from August 28, 2009 and assigned a 40 percent disability rating effective from April 18, 2012 until October 03, 2014.  In addition, the RO determined that the evaluation of tibial and sciatic nerve peripheral neuropathy would instead be evaluated under the diagnosis of bilateral foot drop, which the RO considered a progression of the service-connected bilateral lower extremity peripheral neuropathy, as it better characterized the disability.  As such, the RO discontinued the evaluation for peripheral neuropathy under the guidelines for peripheral nerves.  In this regard, the RO assigned a 40 percent disability rating for loss of use the right foot effective from October 03, 2014, and assigned a maximum 100 percent disability rating for bilateral foot drop effective from September 13, 2016.

It is further noted that the Veteran has recently perfected an appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative changes, L3-4, prior to September 24, 2008.  However, this issue is in a separate stream, and such appeal is has not been certified to the Board yet.  Therefore, the Agency of Original Jurisdiction retains jurisdiction on this claim until such time as certification of the appeal to the Board is completed.


FINDINGS OF FACT

1.  For the May 11, 2000, until August 28, 2009, period on appeal, the Veteran's tibial and sciatic nerve peripheral neuropathy of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

2.  For the May 11, 2000, until April 18, 2012, period on appeal, the evidence shows that the Veteran's tibial and sciatic nerve peripheral neuropathy of the left lower extremity reflects symptomology that more nearly approximates moderate incomplete paralysis of the sciatic nerve. 

3.  For the August 28, 2009, until April 18, 2012, period on appeal, the Veteran's tibial and sciatic nerve peripheral neuropathy of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.

4.  For the April 18, 2012, until October 3, 2014, period on appeal, the Veteran's tibial and sciatic nerve peripheral neuropathy of the right lower extremity is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.



5.  For the April 18, 2012 until September 13, 2016, period on appeal, the Veteran's tibial and sciatic nerve peripheral neuropathy of the left lower extremity is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

6.  Since October 03, 2014, the Veteran has been receiving the maximum schedular rating for loss of use of the right foot and since September 13, 2016, the Veteran has been receiving the maximum scheduler rating for loss of use of both feet.


CONCLUSIONS OF LAW

1.  Throughout the entire period on appeal, the criteria for an increased disability rating for the service-connected tibial and sciatic nerve peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2017).

2.  Prior to April 18, 2012, the criteria for a 20 percent disability rating for the service-connected tibial and sciatic nerve peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2017).

3.  Since April 18, 2012, the criteria for a disability rating in excess of 20 percent for the service-connected tibial and sciatic nerve peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2017).

4.  The criteria for a disability rating in excess of 40 percent for the service-connected loss of use of the right foot are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 8620- 5167 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained and the Veteran was afforded a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As is the case here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking an increased rating for his service-connected tibial and sciatic nerve peripheral neuropathy of the bilateral lower extremities.  His left lower extremity is rated as 10 percent disabling from May 11, 2000, and 40 percent disabling from April 18, 2012 until September 13, 2016.  His right lower extremity is rated as 10 percent disabling from May 11, 2000, as 20 percent disabling from August 28, 2009, and as 40 percent disabling from April 18, 2012 until October 03, 2014.

The Veteran's service-connected tibial and sciatic nerve peripheral neuropathy has been evaluated under Diagnostic Code 8620 for neuritis of the sciatic nerve, which uses the same rating formula as Diagnostic Code 8520 for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.

Under Diagnostic Code 8520, disability evaluations of 10, 20, 40 and 60 percent are assignable for incomplete paralysis of the sciatic nerve, which is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A schedular maximum evaluation of 80 percent disabling is warranted for complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).

Descriptive words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 C.F.R. §§ 4.2, 4.6 (2017).

A.  In excess of 10 percent from May 2000, until August 28, 2009, for the right lower extremity; in excess of 20 percent from August 28, 2009, until April 18, 2012, for the right lower extremity; and in excess of 10 percent from May 2000 to April 18, 2012, for the left lower extremity.

Regarding the right lower extremity, the Board's review of medical records from the effective date of service connection in May 2000 to August 2009 demonstrate that the Veteran had normal muscle strength and motor function; however, sensation was slightly decreased.  Regarding the left lower extremity, the Board's review of medical records from May 2000 to April 2012 demonstrate that the Veteran had normal muscle strength.  Motor function and sensation, however, were decreased but at other times, were normal.

In this regard, VA treatment records dated May 2000 note the Veteran complaining of low back pain, which had limited his activity greatly over the last five years and is accompanied by numbness "like novocain" of both lower legs with activity or poor positioning-increasing in frequency.  The Veteran also reported that the pain is worse across the low back, and radiates as an "ache deep in the leg" when aggravated.  He further reported that he feels as if his toes and feet go to sleep, without tingling or burning.  Upon neurological examination, the examiner noted normal muscle strength and deep tendon reflexes, with sensation intact to left thigh and proprioception in lower extremities with slight alteration in sensation distally.  Gait was also noted as normal.  The examiner assessed the sensory pattern in the legs as being more consistent with neuropathy.

VA treatment records from August 2000 note the Veteran complaining of bilateral foot numbness feeling "dead" when sitting or walking for long periods.  Examination revealed normal muscle strength bilaterally, no trouble with heel and toe walking, deep tendon reflexes of 2+ bilaterally, ankle jerk slightly diminished on left, with sensation of subjective dullness to left thigh, vibration of left great toe, and second toe.  The physician assessed lower back pain with some radicular signs.  At an orthopedic evaluation the next day, the Veteran reported bilateral foot pain for the past year made worse after 10 minutes of exercise.  Physical examination of the bilateral lower extremities revealed 5/5 muscle strength, sensation in tact to 2 point discrimination over L2-S1 distributions bilaterally, negative straight or contralateral leg raise, with normal deep tendon reflexes.  Vascular examination was also normal.  Per VA treatment records from March 2001, the physician noted that the Veteran reported feeling numbness/tingling coming on more easily lately-after walking two miles rather than his usual four miles.  Further, the Veteran reported bilateral feet "numbness" and feeling "dead" when sitting or walking for long periods only.  Neurological examination revealed normal muscle strength bilaterally, no trouble with heel and toe walking, deep tendon reflexes of 2+ bilaterally, ankle jerk slightly diminished on left, with sensation of subjective dullness to left thigh and vibration of the bilateral feet to ankles.  The physician assessed lower back pain with radicular signs and peripheral neuropathy.  February 2002 VA treatment records for back pain note a normal neurological examination.

On VA examination in August 2009 the Veteran reported significant back pain which travels to the legs, is severe, exacerbated by activity and is relieved by medication; Codeine.  The examiner noted paresthesias, numbness, and weakness in the spine, legs, and feet.  In addition, the examiner noted that the pain results in functional impairment as the Veteran cannot sit or stand due to pain and numbness in the legs and feet, and limitation of motion of the joint when bending.  Moreover, the examiner remarked that the Veteran cannot bend to tie his shoes, cannot get out of a chair without upper body help, has numb legs and feet which limit all activities, that back pain has caused right knee pain and mandated use of cane, and noted that he was unable to lessen pain without medication.  The examiner noted the Veteran with antalgic gait.  Objective examination revealed there was minor atrophy of the thighs.  The lower extremity measurements are 16 inches in the right thigh and 16 1/2 inches in the left; 14 inches in the right leg and 14 inches in the left; 9 inches in the right foot and 9 1/2 inches in the left foot.  The examiner also noted no lumbar sensory deficit, impaired at L4 bilateral lateral thigh.  No sacral sensory deficit was found.  Motor weakness was noted at L1 of the bilateral hip flexion, L2 bilateral hip flexion and right hip adduction; L3 bilateral hip flexion, right hip adduction and bilateral knee flexion; L4 right hip adduction and bilateral knee extension.  The right lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 1+.  The left lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  In regards to the lower extremities, the examiner noted there are pathologic reflexes, the right ankle reflex is slowed.  The examiner also noted that there were no cutaneous reflexes; however, there was lumbar intervertebral disc syndrome with nerve root involvement.  The nerves affected were the sciatic nerve and tibial nerve.

On VA contract examination in September 2010, the Veteran reported low back pain which beginning in 1969, which travels down to the legs.  He stated the pain was severe, exacerbated by physical activity, and relieved by codeine and tramadol, but not ever totally relieved.  At the time of pain, he can function very little, even with maximum medication.  During flare-ups, the Veteran reported experiencing pain, weakness, and numbness in the back through the feet.  Review of the musculoskeletal system revealed that the Veteran with antalgic gait, requiring the use of a cane, and as stated by the examiner, the lumbar spine warrants the use of the assistive device.  Upon examination, the examiner noted the lumbar spine and sacral spine sensory functions were impaired.  In this regard, the examiner noted L1, L2, and L3 sensory deficit of the left thigh and L1, L2, and L3 motor weakness of the bilateral right and left hip flexion of 4/5; L4 sensory deficit of the bilateral lateral thighs and bilateral medial legs; L5 sensory deficit of the bilateral legs and bilateral dorsal and lateral feet; and S1 sensory deficit of the bilateral lateral legs and feet.  The bilateral lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+, with no signs of pathologic reflexes and normal cutaneous reflexes.  The examiner noted that there are signs of lumbar intervertebral disc syndrome and the most likely peripheral nerve is the sciatic nerve.  The examiner diagnosed tibial and sciatic nerve peripheral neuropathy of the bilateral lower extremities associated with lumbosacral strain with degenerative changes and intervertebral disc syndrome, L3-4, with erectile dysfunction.  She stated this was a progression over time.  Subjective factors included paresthesias, numbness, and pain with radiation into the legs.  Objective factors included sensory dysfunction over the distribution of the left L1-S1 and the right L4-S1 nerve roots and decreased motor strength. 

On VA examination in November 2010, the Veteran reported that since the last VA examination in September 2010, he experiences constant numbness to mid-thighs and both feet and that he occasionally tilts or stumbles.  Upon examination, the examiner noted normal reflex and motor examinations.  Upon sensory examination of the bilateral lower extremities, only the right lower extremity revealed decreased sensation to pain/pinprick, affecting the tibial nerve.  Muscle tone was normal with no evidence of muscle atrophy.  However, the examiner noted slightly antalgic gait with the use of a cane.  The effects of the Veteran's condition on his usual activities were noted as mild to moderate.  In regards to the effects on his usual occupation, the examiner noted the Veteran was not employed as he last worked in pest control eight years ago and stopped working at that time because, as the Veteran stated, he could not [work] because he was on codeine, could not climb during attacks, and could not drag a hose behind a house to spray."

VA treatment reports dated January 2011 note the Veteran complaining of pain from his lower back radiating to the left calf and on the right side down to the knee.  He also complained of chronic numbness/tingling in both feet, left greater than right.  The physician assessed lumbar radiculopathy.  In June 2011, the Veteran presented to the emergency room complaining of his right knee hurting for at least 10 days.  The nurse practitioner noted the Veteran with pain described as aching to burning, worse with time and a history of sciatica.  Physical examination revealed the IT band was tender from the greater trochanter to the lateral aspect of the right knee.  The nurse practitioner assessed exacerbation of sciatica with iliotibial tendonitis.

After a careful review of the evidence, the Board finds for the period from May 11, 2000 until August 28, 2009, the Veteran's peripheral neuropathy of the right lower extremity most closely approximated mild incomplete paralysis.  However, after review of the record and resolving all doubt in the Veteran's favor, the Board finds that for the period of May 11, 2000 through April 18, 2012, the Veteran's peripheral neuropathy of the left lower extremity most closely approximated moderate incomplete paralysis.  In this regard, while gait was noted as abnormal on VA examinations in August 2009, September 2010, and November 2010, both the August 2009 and September 2010 examiners noted the etiology of such as being due to the back pain in the lumbar spine.  Further, although it appears he has decreased sensation, it varied as to what extent it was present.  Moreover, the Veteran's disability was wholly sensory until the August 2009 VA examination which noted minor atrophy.

Reconciling the VA examinations, treatment records, and the Veteran's statements into a consistent picture, the Board finds that these symptoms, their level of severity, and effect represent a disability indicating mild right extremity neuropathy prior to August 28, 2009 for the right lower extremity and moderate incomplete paralysis prior to April 18, 2012 for the left.  In this regard, numbness and tingling, pain, and sensation loss are contemplated by a 10 percent evaluation for mild right lower extremity neuropathy.  However, as minor atrophy of the Veteran's thighs was noted on the August 2009 VA examination, the Board finds that a 20 percent disability rating is warranted for moderate left lower extremity neuropathy.  Accordingly, the Veteran's disability approximated no more than mild incomplete paralysis from May 11, 2000 until August 28, 2009 for the right lower extremity and no more than moderate incomplete paralysis from May 11, 2000 until April 18, 2012 for the left lower extremity.

Regarding a rating in excess of 20 percent for the bilateral extremities, to include for the right lower extremity from August 28, 2009 until April 18, 2012, the Board finds that a higher rating of 20 percent is not warranted without more severe sensory findings, including a more constant loss of sensation, pain, and numbness and tingling having a greater functional impact.  In this case, the Veteran's disability picture has approximated no more than moderate incomplete paralysis of the bilateral lower extremities.  Although there was decreased sensation, reduced right ankle reflex, and minor atrophy noted on the August 2009 VA examination, there were no signs of reduced strength, muscle atrophy, or absent sensation noted thereafter until the April 2012 VA examination.  Thus, the Board finds that a 20 percent disability rating for the right and left lower extremities more than contemplates the Veteran's disability picture.  Accordingly, the Veteran's disability approximated no more than moderate incomplete paralysis of the bilateral lower extremities, to include from August 28, 2009 until April 18, 2012 for the right lower extremity.

B.  In excess of 40 percent from April 18, 2012, until October 3, 2014, for the right lower extremity and until September 13, 2016, for the left lower extremity.

On VA examination in April 2012 the Veteran referenced his June 2011 emergency room visit where he was diagnosed with sciatica exacerbation.  He reported that since then, his right leg was giving out more.  He also reported having trouble with steps due to not being able to get [his leg] up high enough to go up the steps.  He asserted that he was having a lot more burning pain and that he could not get relief.  The examiner noted the Veteran's symptoms attributable to his peripheral nerve conditions as severe constant pain of the bilateral lower extremities; intermittent moderate pain of the bilateral lower extremities; moderate paresthesias of the right lower extremity and mild paresthesias of the left lower extremity; and severe numbness of the right lower extremity and moderate numbness of the left lower extremity.  Muscle strength for bilateral knee extension, ankle plantar flexion and ankle dorsiflexion were marked at 4/5.  Reflex examination of the knees and ankles were normal.  Sensory examination revealed decreased sensation to light touch of the bilateral upper anterior thighs (L2) and bilateral thigh/knee (L3/4); however, sensation was absent to light touch for the bilateral lower leg/ankle (L4/L5/S1) and bilateral feet/toes (L5).  Gait was abnormal with the use of a cane for ambulation and as the examiner stated, the etiology of the abnormal gait was chronic low back pain.  The examiner noted mild incomplete paralysis of the left and right side for the sciatic nerve, external popliteal (common peroneal) nerve, and anterior tibial (deep peroneal) nerve.

After a careful review of the evidence, the Board finds for the period from April 18, 2012 until October 03, 2014 for the right lower extremity, and from April 18, 2012 until September 13, 2016 for the left lower extremity, the Veteran's peripheral neuropathy of the bilateral lower extremities most closely approximated moderately severe incomplete paralysis.  As mentioned, the April 2012 examiner noted the Veteran with only mild incomplete paralysis and although the Veteran had abnormal gait, the examiner noted the etiology of such was due to chronic low back pain.  Further, during the examination there was no sign of marked muscular atrophy.  Thus, the 40 percent disability rating for moderately severe incomplete paralysis of the left and right lower extremity more than contemplates the Veteran's disability picture.

Reconciling the VA examinations, treatment records, and the Veteran's statements into a consistent picture, the Board finds that these symptoms, their level of severity, and effect do not represent a disability indicating severe right or left extremity neuropathy.  The Board finds that a higher rating of 60 percent is not warranted without more severe symptoms, with marked muscular atrophy.  In addition, the Board notes that although the external popliteal and sciatic nerves were shown to be affected, only one evaluation is allowable in this case.  The rating is based on the highest rated nerve.  See 38 C.F.R. § 4.7.  Accordingly, the Veteran's disability approximated no more than moderately severe incomplete paralysis from April 18, 2012 until October 03, 2014 for the right lower extremity and from April 18, 2012 until September 13, 2016 for the left lower extremity.

C.  In excess of 40 percent for loss of use of the right foot from October 3, 2014, until September 13, 2016.

In a February 2017 rating decision, the RO reclassified the Veteran's peripheral neuropathy of the bilateral lower extremities as loss of use of the feet.  In this regard, the RO assigned a 40 percent disability rating for loss of use of the right foot effective October 03, 2014, pursuant to Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 8620-5167.  In addition, the RO assigned a 100 percent disability rating for loss of use of both feet effective September 13, 2016, pursuant to Diagnostic Code 5110.  38 C.F.R. § 4.71a, Diagnostic Code 5110 (2017).

As an initial matter, the Board notes that the Veteran underwent VA examination in November 2016; however, given the fact that the Veteran is in receipt of a maximum 100 percent disability rating effective from September 13, 2016, for the bilateral lower extremities, the November 2016 VA examination findings have no bearing on the Veteran's claim and as such, the Board will only discuss entitlement to an increased rating for right foot drop from October 3, 2014, until September 13, 2016.

Under Diagnostic Code 5167, a 40 percent disability rating is assigned for loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  Under Diagnostic Code 5164, a 60 percent disability rating is assigned for loss of use of the foot manifested by amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2017).  Under Diagnostic Code 5110, a maximum 100 percent disability rating is assignable for loss of use of the foot along with amputation or loss of use of another extremity at any level.  38 C.F.R. § 4.71a, Diagnostic Code 5110.  If loss of use is shown, Diagnostic Code 5167 indicates that a claimant is also entitled to special monthly compensation.  "Loss of use" of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2017).  The Board notes that the Veteran is already in receipt of special monthly compensation.  In this regard, the Veteran was in receipt of special monthly compensation for loss of use on one foot-the right foot, from October 03, 2014 until September 13, 2016, at which point the Veteran was in receipt of special monthly compensation for loss of use of both feet.

Also for consideration is the "amputation rule," which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  A 40 percent disability rating is assigned if there is amputation of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  Thus, the Veteran's service-connected disability rating for his loss of use of the right foot (i.e., a disability below the knee) cannot exceed the 40 percent evaluation currently provided by 38 C.F.R. § 4.71a.  Accordingly, considering the amputation rule, a 40 percent disability rating is the maximum assignable disability rating for the service-connected loss of use of the right foot, and as a matter of law, a disability rating in excess of 40 percent is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons stated above, the Board finds that the preponderance of the evidence demonstrates that a 20 percent rating, but no higher, is warranted for the Veteran's service-connected tibial and sciatic nerve peripheral neuropathy of the left lower extremity prior to April 18, 2012.  However, a rating in excess of 40 percent thereafter until September 13, 2016, is not warranted.  Further, the Board finds that the preponderance of the evidence demonstrates that throughout the entire period on appeal, an increased rating for the Veteran's service-connected tibial and sciatic nerve peripheral neuropathy of the right lower extremity is not warranted, to include an increased rating for loss of use of the right foot.

ORDER

An initial disability rating of 20 percent, but no higher, for tibial and sciatic nerve peripheral neuropathy of the left lower extremity prior to April 18, 2012, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 40 percent for tibial and sciatic nerve peripheral neuropathy of the left lower extremity from April 18, 2012, until September 13, 2016, is denied.

An initial disability rating in excess of 10 percent for tibial and sciatic nerve peripheral neuropathy of the right lower extremity prior to August 28, 2009, in excess of 20 percent thereafter until April 18, 2012, and in excess of 40 percent thereafter until October 3, 2014, is denied.

An increased rating for right foot drop prior to September 13, 2016, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


